Citation Nr: 0825434	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk




INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran service connection for bilateral 
hearing loss and tinnitus.  



FINDINGS OF FACT

1.  There is no evidence in the record of an incurrence or 
aggravation of hearing loss either in active service or 
within one year after separation from service; nor does the 
evidence show that the veteran has a current hearing loss 
disability.

2.  There is no evidence in the record of an incurrence or 
aggravation of tinnitus either in active service or within 
one year after separation from service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. 
Reg. 23,353 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the March 2005 
rating decision and the July 2006 SOC explained the basis for 
the RO's action, and the SOC provided him with an additional 
60-day period to submit more evidence.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative have 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO's March 2006 
VCAA letter contained an explanation of the Dingess criteria.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II.  Factual Background

In October 2004, the veteran submitted his formal claim for 
service connection for hearing loss and tinnitus, in which he 
claimed that both conditions had their onset in 1969.  The 
veteran has contended that during service he flew in 
airplanes, including C-5, C-141, and C-130 transport 
aircraft, which led him to develop hearing loss and tinnitus.  
He said that he was also assigned to an air defense unit in 
the field artillery which exposed him to missiles that 
damaged his hearing.  In his appeal, he stated he believed 
his hearing test upon VA examination was flawed because the 
headphones filtered out all "life sounds," thus 
inaccurately measuring his hearing loss.

A.  Service Connection for Hearing Loss

The veteran's Honorable Discharge shows service as Radio Team 
Chief.  His service treatment records (STRs) depict the 
veteran's hearing ability over his time in service.  He made 
no complaint as to his hearing acuity in providing his 
medical history prior to entering the Army, and audiometric 
results at his entrance examination in February 1968 showed 
hearing bilaterally that did not meet the criteria for 
hearing loss under 38 C.F.R. § 3.385.  (This regulation is 
discussed in the legal analysis below.)  The Board is aware 
that ASA units were employed in audiograms until the late 
1960s, so, to be consistent with modern practice, which 
utilizes ISO (ANSI) units, we have converted the 1968 
readings from ASA to ISO.  Setting out the auditory 
thresholds for the frequencies from 500 to 4000 hertz (Hz) 
(see 38 C.F.R. § 3.385), with the ISO units followed by the 
ASA units in parentheses, we note the findings as follows:

Frequency            500            1000            2000            
3000            4000
Right ear           10 (-5)          5 (-5)           5 (-5)               
--             0 (-5)
Left ear             25 (10)          5 (-5)          5 (-5)                
--             0 (-5)

The STRs do not show the veteran experienced hearing loss 
during service.  A service immunization record shows that he 
was prescribed ear plugs for noise protection during his 
service.  An August 1969 examination conducted for purposes 
of airborne duty depicts audiometric results that do not meet 
the criteria for hearing loss under 38 C.F.R. § 3.385.  We 
note the findings at the frequencies shown above as follows:

Frequency            500            1000            2000            
3000            4000
Right ear               15                15               15                 
--                 15
Left ear                 15                15               
15                 --                 15

In the veteran's September 1970 separation examination, the 
audiometric results again depicted hearing that did not meet 
the criteria for hearing loss under 38 C.F.R. § 3.385.  We 
note the findings, at the frequencies shown above as follows:

Frequency            500            1000            2000            
3000            4000
Right ear               15                10                 
0                  0                  0
Left ear                 15                10                 
0                  0                  0

In a February 2005 VA examination, the veteran stated that he 
has greatest difficulty hearing when there is noise around 
him, and he has difficulty hearing his alarm clock and car 
horns honking.  He reported no military noise exposure 
without the use of hearing protection, and he stated that he 
was exposed to firearms, a firing range, aircraft engines, 
and a flight line while using hearing protection.  He 
reported civilian noise exposure during automobile repair 
while using hearing protection.  

The examination did not show hearing loss within the criteria 
for disability under 38 C.F.R. § 3.385.  We note the 
findings, at the frequencies shown above as follows:

Frequency            500            1000            2000            
3000            4000
Right ear                5                 0                 
10                 5                 10
Left ear                  5                10                  
5                15                15

The veteran had 98 percent speech recognition scores in both 
ears under the Maryland CNC Test.  The audiologist diagnosed 
the veteran with "normal hearing and middle ear function, 
bilaterally."  She noted that the veteran did not 
demonstrate any measurable hearing loss in either ear and 
opined that his reports of hearing loss were "not the result 
of hazardous military noise exposure."

B.  Service Connection for Tinnitus

The veteran's service medical records are negative for any 
report of or finding of tinnitus. 

During his February 2005 VA examination, the veteran 
indicated his tinnitus had begun 25 years prior.  He stated 
he hears humming and roaring as loud as a whisper about three 
times a week, primarily before going to bed or when waking 
up.  He stated the noises make it difficult to fall asleep, 
but that the condition is "not a consistent thing" and that 
he previously "never paid attention."

The examining audiologist found that the veteran's tinnitus 
ias not consistent, and does not seem "outside of the normal 
experience."  She expressed the opinion that any tinnitus 
that the veteran may have been experiencing was "not the 
result of hazardous military noise exposure."

III.  Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss or tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at last three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling hearing loss is not demonstrated at separation, a 
veteran may establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall evidence of 
record fails to support a diagnosis of the claimed disability 
or a nexus to service, that holding is inapplicable.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


IV.  Analysis

The veteran contends he has hearing loss and tinnitus as a 
result of exposure to excessive noise while working around 
aircraft and artillery in service.  His service records, 
however, show no report of or finding of either hearing loss 
or tinnitus.  The Board recognizes that the lack of any 
evidence showing the veteran exhibited hearing loss and 
tinnitus during service is not necessarily fatal to his 
claim.  The laws and regulations do not strictly require in-
service complaints or treatment in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Therefore, the critical question is whether the 
veteran now has hearing loss or tinnitus which may be 
causally related to service.  

Regarding the veteran's reports of hearing loss, audiometric 
results taken upon separation examination in 1970 showed 
normal hearing in both ears.  The veteran's recent VA 
examination did not show hearing loss within the meaning of 
the criteria for a disability under 38 C.F.R. § 3.385.  In 
addition, the examining audiologist clearly found that the 
veteran had normal hearing and middle ear function 
bilaterally.  She noted that the veteran did not demonstrate 
any measurable hearing loss in either ear, and stated his 
reports of hearing loss were "not the result of hazardous 
military noise exposure."

Regarding his reports of tinnitus, the Board notes that, 
while the veteran has indicated that his tinnitus began in 
service, he reported at his VA examination that his tinnitus 
is "not a consistent thing" and that prior to filing his 
claim he had "never paid attention" to it.  The VA examiner 
then rendered the opinion that the veteran's reports of 
tinnitus were "not the result of hazardous military noise 
exposure," and stated that his reported condition was not 
outside the normal experience.

There is no contemporaneous military record to support the 
veterans' contentions that he incurred either hearing loss or 
tinnitus in service.  Nor is there any competent evidence of 
record, aside from the VA examination, addressing the 
veteran's reported hearing loss or tinnitus, and the veteran 
has not brought forth any competent evidence which would 
establish a nexus between any current hearing loss or 
tinnitus and his military service.

Service connection for hearing loss and tinnitus also is not 
warranted on a presumptive basis, as there is no diagnosis of 
either condition as an organic disease of the nervous system 
within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to excessive noise 
in service from aircraft and artillery, and that he believes 
this exposure caused his reported hearing loss and tinnitus.  
However, while he is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as a 
diagnosis or medical etiology and causation of disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder(s).  Brammer, supra.  It is true that the veteran's 
lay statements may be competent to support claims for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disabilities or symptoms of 
disabilities subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hearing loss and tinnitus are 
complex disorders which require specialized training for 
determinations as to causation, and are therefore not 
susceptible of lay opinion.

In summary, therefore, and with all due respect for the 
veteran's concern about his hearing, the Board finds that, in 
the absence of a current diagnosis of hearing loss in the 
evidentiary record which meets the criteria for a disability, 
and in the absence of competent medical evidence attributing 
any tinnitus or hearing loss to service, service connection 
for bilateral hearing loss and tinnitus must be denied.  
Brammer, supra.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


